Citation Nr: 0905628	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   
 
2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.   
 
3.  Entitlement to service connection for a kidney disorder.   
 
4.  Entitlement to service connection for a heart disorder.   
 
5.  Entitlement to service connection for residuals of a 
stroke.   
 
6.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from August 
1972 to August 1975.  He also appears to have had additional 
service in the Army Reserve including a verified period of 
active duty in the Army from February 1981 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision 
that denied service connection for diabetes mellitus; 
hypertension, to include as secondary to diabetes mellitus; a 
kidney disorder; a heart disorder; residuals of a stroke; and 
for a psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran's DD-214 for his period of verified active duty 
in the Army from August 1972 to August 1975 indicates that he 
had four months and twenty-six days of prior inactive 
service.  It was also reported that the Veteran had two 
years, six months, and two days of service in Germany.  His 
occupational specialty was listed as an intelligence staff 
officer.  

The DD-214 for the Veteran's second period of verified active 
duty in the Army from February 1981 to August 1981 shows, 
however, that he had no prior inactive service.  His 
occupational specialty was listed as strategic intelligence 
and tactical intelligence.  It was noted that he Veteran was 
separated from service on temporary records and a soldier's 
affidavit.  

In February 2006, the RO requested that the National 
Personnel Records Center (NPRC) verify any periods of service 
that the Veteran had from August 1975 to December 2002.  It 
appears that no response was received.  There is solely a 
notation of "incomplete" dated in August 2006.  

In August 2006, the RO determined that the Veteran's service 
treatment records were unavailable for review.  The Board 
notes, however, that it does not appear that the RO contacted 
all appropriate service department offices to verify the 
Veteran's dates of service and to obtain his service 
treatment records.  

Additionally, in an April 2007 statement, the Veteran alleged 
that he had continuous service from March 1972 to March 2002.  
In a June 2007 statement, the Veteran's representative 
indicated that the Veteran's service treatment records may 
still be in the control of the USAR Control Group 
(Reinforcement).  

The Board observes that it appears that the dates of the 
Veteran's periods of service in the Army Reserve, to include 
any periods of active duty for training and inactive duty 
training, have not been fully verified.  The Board also notes 
that the Veteran's service treatment records have still not 
been obtained and that there has been no attempt to obtain 
his service personnel records.  Therefore, an attempt should 
be made to verify the Veteran's periods of active duty for 
training and inactive duty training, if any, with the Army 
Reserve, to obtain any available service medical records, and 
to obtain the Veteran's service personnel records.  
        
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training, in 
the Army or Army Reserve.  Also request 
that a search be conducted for all 
service treatment records pertaining to 
the Veteran.  The Veteran's service 
personnel records should be obtained as 
well.  If more details are required to 
conduct such search, the Veteran should 
be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the appellant informed 
of any negative results.  

2.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for diabetes mellitus; 
hypertension, to include as secondary to 
diabetes mellitus; a kidney disorder; a 
heart disorder; residuals of a stroke; and 
for a psychiatric disorder.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran, and provide an opportunity 
to respond, before the case is returned to 
the Board.  


	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


